DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 
Status of claims
Claims 1, 4, 9, 12, 17 and 20 have been amended.
Claims 1-4, 5-12 and 14-20 are pending in the application 

Response to Arguments
Regarding 35 U.S.C. 112
The amended claim language has provided new rejections under 35 U.S.C. 112 issues that are being provided below. 

In regards to the 35 U.S.C. 103
It is respectfully submitted that the Applicant’s arguments are not persuasive. As mentioned in the prior office action, references are not read in isolation but for what they fairly teach as a whole


Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 1 recites, “A system comprising: a communications module; at least one memory storing instructions, a plurality of account profiles, historical merchant information, and a repository of transaction-based value added service definitions, each transaction-based value added service definition defining at least one automatic operation to be performed based on a set of criteria associated with at least one particular transaction and a corresponding set of information associated with the particular transaction; at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to: receive, via the communications module and in a first channel from a cloud-based payment services system, a set of standard transaction information defining a first transaction received via the cloud-based payment services system, the set of standard transaction information associated with a first unique identifier comprising a transaction identifier of a transaction, wherein the received set of standard transaction information includes a timestamp of the transaction; use the standard transaction information to process a payment for the transaction; receive, at least partially in parallel to the processing of the payment for the transaction, via the communications module, in a second channel that is different from the first channel, and from the cloud-based payment services system, a set of detailed transaction information associated with the first transaction different from the set of standard transaction information and not used for processing the payment for the transaction, the set of detailed transaction information associated with a second unique identifier comprising a merchant identifier of a merchant, wherein the received set of detailed transaction information includes a timestamp and local merchant information local to the merchant and different from the historical merchant information;
associate the received set of standard transaction information and the received set of detailed transaction information to a particular transaction based on a relationship between the first and second unique identifiers, wherein the associating correlating includes: determining a merchant identifier associated with the transaction identifier; and matching the timestamp of the received set of standard transaction information to the timestamp of the received set of detailed transaction data; automatically analyze the associated received set of standard transaction information, the historical merchant information, and the received set of detailed transaction information to identify at least one transaction-based value-added to be performed for the merchant particular transaction; and automatically initiate the at least one identified transaction-based value-added service for the merchant.


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Functional Language
MPEP 2114

Claim 9 recites, “configured to: …receive…a set of standard transaction information…”
“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]


Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 1 recites, “…a plurality of account profiles, historical merchant information, and…transaction-based value added service definitions…”,  “…set of  standard transaction information…”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 5-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Claim is broader than the Specification
LizardTech

Claim 1 recites, “using the standard transaction information to process a payment for the transaction…” “associating  the received set of standard transaction information and the received set of detailed transaction information”
Claims 7, 15, 16 recites, “initiating…transaction based value added service…: identifying…detailed transaction data associated with a particular transaction in combination with analysis of that particular transaction…” additionally claims 8 and 16 recites, “identifying a current stock… “The claim is broader than the specification. The claim(s) are silent what is performing the acts of initiating or identifying. According to the specification “[0010] In some instances, initiating the at least one identified transaction-based value-added service comprises identifying, based on the particular set of detailed transaction data associated with a particular transaction, a set of goods transacted in the 
As the operation of identifying is to be performed an example system 200 and performing VASs based on detailed transaction information received at a cloud based payment system. The act of initiating by identifying is a sweeping generalization and would entitle the Applicant to more than what the applicant has possession over [see LizardTech]

“’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 5-12 and 14-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims
IPXL v. Amazon.com

Claim 1 are recites, “use the standard transaction information to process a payment for the transaction.” (hybrid-IPXL)
IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”

Claim 1 is hybrid because it is directed to a system which embraces a process or overlaps two different statutory classes of invention [See MPEP 2173.05(p) II]. For example, Claim 1 recites, 


“A system comprising:
a communications module;
at least one memory storing instructions, a plurality of account profiles, historical merchant information, and a repository of transaction-based value added service definitions, each transaction-based value added service definition defining at least one automatic operation to be performed based on a set of criteria associated with at least one particular transaction and a corresponding set of information associated with the particular transaction;
at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor
to:
receive, via the communications module and in a first channel from a cloud-based

received via the cloud-based payment services system, the set of standard transaction
information associated with a first unique identifier comprising a transaction identifier of a
transaction, wherein the received set of standard transaction information includes a timestamp of
the transaction;
use _the standard transaction information to process a payment for the
transaction;
receive, at least partially in parallel to the processing of the payment for the
transaction, via the communications module, in a second channel that is different from the first
channel, and from the cloud-based payment services system, a set of detailed transaction
information associated with the first transaction different from the set of standard transaction
information and not used for processing the payment for the transaction, the set of detailed
transaction information associated with a second unique identifier comprising a merchant
identifier of a merchant, wherein the received set of detailed transaction information includes a
timestamp and local merchant information local to the merchant and different from the
historical merchant information: associate the received set of standard transaction information and the received set of detailed transaction information to a particular transaction based on a relationship
between the first and second unique identifiers, wherein the associating  includes:
determining a merchant identifier associated with the transaction identifier; and
matching the timestamp of the received set of standard transaction information to the timestamp of the received set of detailed transaction data;
 automatically analyze the associated received set of standard transaction information, the historical merchant information, and the received set of detailed transaction information to identify at least one transaction-based value-added service to be performed for the merchant particular transaction, and automatically initiate the at least one identified transaction-based value-added service for the merchant.

Claims 2-3 are also rejected  being independent on claim 1.
Claim 4 recites, wherein the first unique identifier of the received set of standard transaction information and the second unique identifier of the received set of detailed transaction information comprise a unique transaction identifier, and wherein associating the received set of standard transaction matching the first and second unique identifiers.

Claim 6 are rejected being independent on claim 1.
Claim 7:  wherein initiating the at least one identified transaction- based value-added service comprises: identifying, based on the particular set of standard transaction and detailed transaction data associated with a particular transaction in combination with an analysis of that particular transaction in relation to a historical set of transactions associated with the account profile of a particular merchant associated with the particular transaction, at least one financial product associated with the merchant to be offered; generating an offer based on the at least one identified financial product; and transmitting, via communications module, a message to the cloud-based payment services system including the generated offer.

Claim 8, “wherein initiating the at least one identified transaction- based value-added service comprises: identifying, based on the particular set of detailed transaction data associated with a particular transaction, a set of goods transacted in the particular transaction; analyzing a merchant account identifying a current stock associated with goods offered by the merchant; determining, from the merchant account, that additional stock of at least one of the set of goods transacted in the particular transaction is to be replenished based on an amount of the set of goods transacted; and automatically initiating a replenishment operation based on the amount of the set of goods transacted in the particular transaction and on the determination.”






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over ROYYURU (US 20130080219) in view of KR1011954045B1. The previous office action is maintained based upon the  claim interpretation in the Examiner’s Comments  above.
The Applicant has newly amended claims 1, to recite,
” receive, via the communications module [[and]] in a second channel! that is different from
the first channel, and from the cloud-based payment services system, asset of detailed transaction

information associated with the first transaction different from the set of transaction information,
the set of detailed transaction information associated with a second unique identifier comprising
a merchant identifier, wherein the received set of detailed transaction information includes a timestamp;
correlate the received set of standard transaction information and the received set of
detailed transaction information to a particular transaction based on a relationship between the
first and second unique identifiers...”

The rejection using Royyuru in view of ‘045 is maintained. Royyuru suggests a second channel
that is different from a first channel. The Applicant’s Specification discloses that the second channel can
be output from a value-added service application programming interface from the cloud-based payment
services system [see specification, 40006]. The Specification also describes that the first channel can
comprise a payment verification channel from the cloud-based payment services system to a financial

which information flows from one device to another. Physically, a channel is a device that links or
facilitates electronic transfer of digital information. Royyuru discloses several communication links (or
channels) which may be used to facilitate communication between various components of the system
[see Royyuru, e.g. networks FIG. 1 (120) (125), 0025 and esp., 10045- discloses that various networks
may include dedicated links (channels) which may be used to connect various devices]. In regards to the
second channel comprising a payment verification, Royyuru discloses implementation of post-transaction
VAS (e.g, receipt, warranty, product registration, etc., see (525), (530) FIG. 5, 40055]. Royyuru’s teaching
of multiple dedicated links (channels) suggest that there are at least two different channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692